Citation Nr: 0941270	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  00-07 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.  


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from January 
1945 to October 1945 and Regular Philippine Army service from 
November 1945 to June 1946.  The Veteran died in June 1997, 
and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied the benefit 
sought on appeal.  

The Veteran testified before a hearing officer at the RO in 
September 2000.  A copy of the transcript of this hearing has 
been associated with the claims file.  

In June 2004, the Board denied the Veteran's claim.  In June 
2007, the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion for remand.  The Court vacated 
the June 2004 decision, finding that VA had not fully 
assisted the appellant in the development of her theory of 
the claim.  The Court further found that, upon remand, a 
medical opinion regarding the cause of the Veteran's death 
should be obtained.  

The Board remanded the claim in September 2007 and January 
2009 for additional development, which has been completed.  
As stated in the introduction of the September 2007 remand, 
the joint motion for remand granted by the Court noted that 
the appellant had a claim for accrued benefits that should be 
addressed upon remand.  As the RO has not adjudicated this 
issue, the Board does not have jurisdiction.  However, the 
claim for entitlement to accrued benefits is referred to the 
RO for all indicated development and adjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the appellant has been provided notice of the 
evidence necessary to substantiate her claim and has been 
notified of what evidence she should provide and what 
evidence VA would obtain; and there is no indication that the 
appellant has evidence pertinent to her claim that he has not 
submitted to VA.  

2.  The certificate of death indicates that the Veteran died 
in June 1997; the immediate cause of death was recorded as 
cardiopulmonary arrest due to an acute myocardial infarction 
(heart attack).  

3.  During the Veteran's lifetime, service connection was in 
effect for residuals of a gunshot wound to his right arm and 
residuals of a shrapnel wound to his face.  

4.  There is no medical evidence or competent opinion that 
shows a confirmed diagnosis of a cardiovascular disease, to 
include heart disease and hypertension, during service, 
within one year of active duty, or for many years thereafter, 
there is no competent evidence of a nexus between his service 
connected disabilities and his fatal heart disease

5.  The preponderance of the evidence shows that the 
Veteran's service-connected residuals of shell fragment 
wounds did not substantially or materially contribute to his 
death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances. VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. This fourth 
element of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Court determined in Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a claim for 
service connection for the cause of the veteran's death based 
on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service-
connected.  

On March 3, 2006, the Court also issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. The Court held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the appellant was issued VCAA letters in July 
2002, February 2004, September 2007, and March 2009 regarding 
the issue adjudicated in this decision.  This notice 
fulfilled the provisions of 38 U.S.C.A. § 5103(a).  The 
appellant has been informed of the information and evidence 
that VA will seek to provide; the information and evidence 
the claimant is expected to provide; and to provide any 
evidence in her possession that pertains to the claims.  The 
appellant was provided Dingess notice in the September 2007 
VCAA letter and Hupp notice in the March 2009 VCAA letter.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letters and Hupp notice were not issued before the initial 
rating decision on appeal; therefore, they were not timely.  
Although the letters were issued after the rating decision, 
the case was readjudicated within the August 2009 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006); see Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
Additionally, the appellant has had ample opportunity to 
respond and supplement the record.  The Board also notes that 
the Veteran has not demonstrated or even pled prejudicial 
error.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009), 
regarding the rule of prejudicial error.  

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the appellant 
regarding the issue adjudicated in this decision.  In this 
case, the Veteran was service connected for residuals of 
gunshot wounds to his right arm and face.  The Veteran's 
heart disease on his certificate of death was first shown 
decades post-service, and there is neither medical evidence 
nor competent opinion of a nexus between the Veteran's fatal 
heart attack and his period of service or his service-
connected disabilities.  Pursuant to a Court Order and Board 
remand, a VA opinion has been obtained regarding whether 
there is a nexus between the Veteran's death and his service 
or service-connected disabilities.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The September 2008 VA medical opinion is adequate to address 
the etiological questions at hand; it is supported by a 
rationale with citation to the clinical record.  There is no 
duty to provide another medical opinion.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim adjudicated upon the merits in this decision.  
Adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic 
diseases, to include cardiovascular disease (including 
hypertension), when they are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The certificate of death indicates that the Veteran died in 
June 1997.  The cause of death listed on his death 
certificate was cardiopulmonary arrest due to an acute 
myocardial infarction (heart attack).  

April 1945 service treatment records noted that the Veteran 
was wounded in the right shoulder, right arm, and face by a 
gunshot and shell fragments.  There was also a notation that 
he had a mild shell fragment wound to the surface of his 
chest wall.  In May 1945, it was noted that the wounds had 
healed, and he returned to duty.  

The Veteran's November 1945 Philippine Army application 
examination showed that the Veteran had a normal 
cardiovascular system examination; his blood pressure was 
130/90.  

In a November 1954 VA examination, an X-ray showed that the 
Veteran had metallic foreign bodies in the soft tissue of his 
right arm, with the largest fragment being 2 x .4 centimeters 
in size.  He was also diagnosed as having cardiac 
enlargement.  In the November 1954 rating decision, the 
Veteran was granted service connection for residuals of a 
gunshot wound to his right arm, evaluated as 30 percent 
disabling, and noncompensable service connection for a 
shrapnel wound to his face; he was denied service connection 
for cardiomegaly.  

In a February 1969 VA examination, the Veteran complained of 
pain, numbness, and weakness in his right arm.  However, the 
examination showed no change in his disabilities, and his 
rating remained the same.  

In October 1971, a private physician diagnosed the Veteran as 
having paralysis of his right hand and osteoarthritis in his 
right arm.  An October 1971 rating decision did not change 
his evaluation.  

An April 1979 VA examination found that the Veteran's scars 
were nontender.  He had limitation of motion of his right 
shoulder.  The scar on his face was mildly disfiguring; the 
May 1979 rating decision increased the evaluation for the 
shrapnel wound to his face to 10 percent disabling.  

The Veteran applied for increased evaluations in April 1988 
and April 1997.  In June 1997, he was scheduled for a VA 
examination, but he was unable to report for these 
evaluations.  The record reflects that the Veteran died three 
weeks later.  

In March 1998, the appellant submitted a claim for dependency 
and indemnity compensation.  

The appellant submitted private treatment records of the 
Veteran from October 1993 through June 1997.  In October 
1993, the Veteran was diagnosed as having peripheral 
neuropathy.  He had continual high blood pressure readings, 
and, in April 1997, he was diagnosed as having hypertensive 
cardiovascular disease.  In June 1997, he was diagnosed as 
having had a myocardial infarction.  

The Veteran's June 1997 terminal treatment records also noted 
that he had congestive heart failure secondary to left 
cardiac arrhythmias and respiratory failure.  

In a September 2000 RO hearing, the appellant testified that 
three days prior to the Veteran's death he complained of pain 
in his right arm.  She noted a bad smelling pus and suspected 
an infection.  She massaged his right arm to ease the pain, 
and shrapnel came out.  He was brought to the hospital where 
he died.  She believed that the shrapnel injury to his right 
arm contributed to his death.  She claimed that it aggravated 
his heart disease, primarily resulting in his death.  

In December 2000, a private physician from the Philippines 
Health Department certified that the Veteran had a 
consultation in June 1997 because of pain and inflammation of 
his right arm.  He was diagnosed as having an abscess of the 
right arm, coronary insufficiency, and hypertension.  His 
abscess was treated with tetanus antitoxin, toxoid 
vaccination, and high-dose prostaphlin orally.  At the 
request of the appellant, the physician stated that the 
Veteran's death, according to his death certificate, was due 
to acute myocardial infarction.  She alleged that the 
physician who signed the certificate failed to complete the 
underlying diagnoses, such as hypertension and the abscess of 
his arm.  

In the appellant's March 2003 substantive appeal (VA Form 9), 
she urged the RO to consider the above mentioned medical 
certification dated December 2000.  She also referenced her 
testimony in the September 2000 hearing and added that the 
Veteran's severe infection in his right arm could have been 
due to his feeding of pigs and cleaning of the backyard 
"piggery" business.  

In September 2008, a VA medical opinion was rendered on the 
cause of the Veteran's death.  The examiner opined that it 
was less likely than not that the Veteran's myocardial 
infarction was causally linked to an incident during service, 
that his right arm abscess was linked to the residuals of the 
gunshot wound on the right arm, that his gunshot wound of the 
right arm caused or materially contributed to his death, and 
that his residual of the gunshot wound of the right arm 
caused or aggravated the acute myocardial infarction.  The 
examiner noted that the Veteran's service treatment records 
from November 1945, several months after his injury, showed 
healed wounds on the right shoulder and right arm; this was 
again reported in the April 1979 VA examination, where only 
scars were mentioned as the residuals of the gunshot wounds.  
There were no findings suggestive of heart disease or any 
cardiovascular disorder other than an isolated borderline 
blood pressure reading of 130/90, noted on his November 1945 
physical examination.  A diagnosis of hypertension cannot be 
made from that report since it was a singular finding.  See 
38 C.F.R. § 4.104, Diagnostic code 7101, Note (1) (2009).  
The physician who authored the September 2008 medical opinion 
noted that in June 1997, the Veteran had a right arm abscess; 
treatment included oral antibiotics and tetanus vaccine.  The 
physician indicated that the wound was recent and not fatal.  
In support of this latter finding, it was observed that 
otherwise the complete blood count would have revealed a 
septic condition and intravenous antibiotics would have been 
initiated.  There was also no reference to the previous right 
arm injury being the site of the new found wound.  

It was further noted in the September 2008 medical opinion 
that the diagnosis provided by the attending physician upon 
the Veteran's death certificate had acute myocardial 
infarction as the antecedent cause; there was no stated 
diagnosis of his right arm wound being an underlying cause.  
Therefore, the examiner concluded that it was less likely 
than not that the right arm wound materially contributed to 
the Veteran's death or caused his myocardial infarction.  

Analysis

The certificate of death indicates that the Veteran died in 
June 1997.  The immediate cause of death was listed as 
cardiopulmonary arrest due to an acute myocardial infarction 
(heart attack).  

There is no medical evidence to show cardiovascular disease, 
to include hypertension and heart disease, during service or 
for many years thereafter, nor is there competent evidence to 
link the Veteran's fatal heart attack or any other 
cardiovascular disease to service.  Hypertension and 
hypertensive cardiovascular disease were not diagnosed until 
April 1997, decades after service and just three months 
before his Veteran's death.  Congestive heart failure and 
left cardiac arrhythmias were first diagnosed at the time of 
his death in June 1997.  As noted in the September 2008 VA 
medical opinion, there were no in-service findings suggestive 
of cardiovascular disease except for an isolated, borderline-
high blood pressure reading of 130/90 and it was noted that a 
diagnosis of hypertension cannot be made from such a singular 
finding.  

As service connection was in effect for residuals of gunshot 
wounds of the Veteran's right arm and shrapnel wound to his 
face, the Board must determine whether such residuals caused 
or materially contributed to his death, to include causing or 
aggravating any of his cardiovascular diseases.  38 C.F.R. 
§§ 3.310, 3.312.  There is no medical evidence or competent 
opinion to show that any of the Veteran's residuals of shell 
fragment wounds, to include retained metallic foreign bodies 
in his right arm, which had been present and apparently 
static for decades, played any causative role in his death, 
either directly or by materially contributing to his 
hypertension or fatal heart disease.  Although it was noted 
in a December 2000 medical certification that the Veteran's 
hypertension and an abscess in his arm were omitted on the 
death certificate, the physician who filled out the 
certificate did not indicate that the Veteran's hypertension 
was linked to service or explain how an  right arm abscess 
materially contributed to the Veteran's death.  

The September 2008 VA physician reviewed the relevant medical 
evidence of record, to include the December 2000 medical 
certificate noted above and addressed the question raised in 
that medical record.  The physician observed that there was a 
reason why a right arm wound or abscess was not listed on the 
death certificate as an underlying cause of death.  He 
explained that the medications the Veteran took for his right 
arm abscess implied the wound was recent but not fatal; 
otherwise, intravenous antibiotics would have been initiated.  
It was therefore concluded that it was less likely than not 
that the Veteran's right arm wound materially contributed to 
his fatal myocardial infarction.  This opinion is of greater 
probative weight when compared to the December 2000 medical 
certificate because it is based upon a review of the record 
and supported by a rationale with citation to the clinical 
record.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 
(2008).

With respect to the appellant's contention that her husband's 
residuals of shell fragment wounds caused or materially 
contributed to his death, in the Board's judgment, the 
appellant is competent to provide testimony as to having seen 
pus and shrapnel come out of the Veteran's arm.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, the impediment to a 
grant of service connection for the cause of the Veteran's 
death is the absence of competent evidence to causally link 
the Veteran's service-connected disabilities to his death.  
The appellant is not competent to provide an opinion on the 
etiology of any of the Veteran's cardiovascular diseases, to 
include heart disease and hypertension.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As there is no 
indication that the appellant has any medical background, she 
is not competent to provide an opinion regarding a potential 
relationship between the Veteran's residuals of gunshot 
wounds, to include an abcess of the right arm and any of his 
cardiovascular diseases.  Id.; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Simply stated, her lay opinion 
regarding the etiology of the Veteran's cardiovascular 
diseases, to include his fatal heart attack lacks probative 
value.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for the cause of the Veteran's 
death must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


